          Case 1:18-cv-04361-AKH Document 367 Filed 09/09/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 IN RE NOVARTIS AND PAR ANTITRUST                               :
 LITIGATION,                                                    :   ORDER REGULATING
                                                                :   MOTIONS BEFORE TRIAL
                                                                :
                                                                :   18 Civ. 4361 (AKH)
                                                                :
                                                                :
                                                                :
                                                                :
                                                                :
                                                                :
 -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 I respond to the parties’ suggestions in their joint letter of September 3, 2021. I

rule as follows:

1. Plaintiff’s suggestion of Daubert motions only with respect to class certification motions will

   create additional work and engage the court in resolving unnecessary disputes regarding the

   substance and consequences of experts’ testimony and declarations. The suggestions of both

   parties favoring simultaneous Daubert and Class and Summary Judgment motions also are

   denied.

2. I favor the following sequence following the close of expert depositions on December 31,

   2021:

        a. Submission of any and all Daubert motions as to all expert’s declarations and

             testimony. I would like these motions to be decided by the end of February. The

             parties shall propose filing dates consistent with that schedule.
          Case 1:18-cv-04361-AKH Document 367 Filed 09/09/21 Page 2 of 2




         b. Plaintiffs to file motions for certification of classes. I would like to have these

            decided by the end of April, plus another week for regulating the terms of the

            proposed notices.

         c. Summary Judgment motions to be filed with three briefing dates: filing, oppositions

            and replies. I would like to decide these by the end of July 2022.

         d. Trial to begin November 7, 2022 with five weeks allotted. Final Pre-Trial

            Conference to take place October 27, 2022 at 2:00 pm. Motions in limine will be

            decided at or before the conference, with briefing to contemplate submissions of all

            briefs one week before the conference.

3. If this schedule is practical, the parties shall submit consistent details for an order.



SO ORDERED.

Dated:          September 9, 2021                               /s/ Alvin K. Hellerstein
                New York, New York                             ALVIN K. HELLERSTEIN
                                                               United States District Judge




                                                   2
